 MARSHALL CAR WHEEL AND FOUNDRY CO.7asserts that the position of machine shop welder has been abolishedand it does not plan to revive the job in the foreseeable future.On the basis of such facts, the Regional Director found that thejob of machine shop welder had been abolished, and recommendedthat the challenge to Cannon's ballot be sustained. In its exceptions,the Petitioner in effect asserts that Cannon was an eligible voter be-causehe was within the voting group during the crucial payroll periodestablished in the Direction of Election herein.We find, however,that even though Cannon may have been within the voting group dur-ing the eligibility period, his subsequent transfer before the electionto a job outside the voting group terminated his eligibility to vote 2We shall therefore sustain the challenge to his ballot.As the Petitioner failed to receive a majority of the votes cast inthe election, we shall only certify the election's results.[The Board certified that a majority of the valid ballots was not castfor District 37, International Association of Machinists, AFL-CIO,and that the said Union is not the exclusive representative of the em-ployees at the Employer's Houston, Texas, plant in the voting groupdesignated in paragraph numbered 4 of the Decision and Directionof Election herein.]2 SeeNational Container Corporation of Wisconsin,99 NLRB 1492, 1495-1496.Man-ganese Ore Company,54NLRB1192,1213-14.Marshall Car Wheel and Foundry Co. of Marshall,Texas, Inc.andUnited Steelworkers of America,AFL-CIO.Case No.16-CA-443. January 5,1956SUPPLEMENTAL DECISION, DETERMINATION,AND ORDEROn January 7, 1955, the United States Court of Appeals for theFifth Circuit denied enforcement to an order issued herein by theBoard on May 28, 1953,1 based on findings that the Respondent haddiscriminatorily discharged certain of its striking employees and de-nied others full reinstatement privileges because of their prior con-certed activity.Holding that the Board erred in finding that the Respondent con-doned an illegal strike which was timed without prior warning andmight have resulted in substantial physical damage to the plant andpecuniary loss to the employer, the court concluded that the Board had_no authority to compel the Respondent to reinstate employees whox 105 NLRB57; 107 NLRB314 (Supplemental Decision andOrder).115 NLRB No. 4. 8DECISIONS OF NATIONAL LABOR RELATIONS BOARDeither participated in, authorized, or ratified the strike.However, thecourt's denial of enforcement of the Board's order was "without preju-dice to further proceedings consistent with the views expressed in"the court's "opinion," and the court remanded the case to the Boardwith directions "to ascertain which employees were justifiably dis-charged or denied reinstatement in the light of" the principles set-forth in the court's opinion.2Thereafter, on March 7, 1955, the Board issued-an "Order Reopen-ing Record and Remanding Proceeding to Regional Director forFurther Hearing."Thereafter, all parties entered into a stipulation of facts in whichthe parties stipulated certain facts, hereinafter set forth, waived theirright to a further hearing, and agreed that the Board, without resortto an Intermediate Report of a Trial Examiner or the issuance of pro-posed findings of fact and conclusions of law, "may make findings offact and conclusions of law based on the facts stipulated, which factsare supplemental to those heretofore adduced in this case."On November 3, 1955, the Board approved the aforesaid stipulationof facts, made the stipulation part of the record herein, and orderedthat the above-entitled matter be transferred to, and continued before,the Board for the purpose of making findings of fact and conclusionsof law.Thereafter, all parties filed briefs which the Board has considered.On the basis of the foregoing, the Board hereby makes the followingfindings of fact and conclusions of law :1.In the aforesaid stipulation of facts, the parties agreed that allemployees "named in the Board's Decision and Order dated May 28,1953," s except Woodrow Williams, Sam Hall, and Yourie Williams,"either participated in the walkout at 11: 00 a. m. October 16, 1951,or authorized the walkout at the union meeting of October 15,1951...."As these employees participated in or authorized thestrike, in accordance with the decision of the court of appeals, .theyengaged in unprotected activity and hence the Respondent justifi-ably discharged or refused reinstatement to these employees.Accord-ingly, we shall dismiss the complaint as to them.2. In this case, a strike, economic in character, was voted by theRespondent's employees on the evening of October 15, 1951.On thefollowing day, in accordance with their predetermined plan, approxi-mately 45 percent of the Respondent's employees then at work walkedout of the plant at 11 a. m., a time intentionally chosen by the strikingemployees when molten iron in the plant cupola was ready to be2N L R B. v Marshall Car Wheeland Foundry Co. of Marshall,Texas, Inc,218 F.2d 409 (C A. 5)5We takethis to refer to'those employees named In the appendix attached to the Deci-sion and Order MARSHALL CAR WHEEL AND FOUNDRY CO.9poured off and when lack of sufficient help to carry out the pouringoperation might well have resulted in substantial property, damageand pecuniary loss to the Respondent.However, certain employeeswho did not honor the strike, together with the Respondent's super-visory staff, were able to pour off the molten metal and prevent anyactual damage.About noon on the same day, Union Representative J. A. Lee com-municated with the Respondent's vice president and general manager,Emory E. Fry.. Lee asked Fry to meet with the Union's committee todiscuss certain layoffs which were part of the reason for the strike; inaddition, Lee offered to send back a number of the strikers to helppour the molten lead from the cupola. Fry declined the offer of helpand stated that the strikers had quit their employment and, if theywere restored, which was up to the foreman, "they would have tocome back as new employees." At 3: 30 p. m. of that same afternoon,Lee again telephoned Fry. Lee unconditionally applied for the rein-statement of the strikers.Fry repeated his earlier position to theeffect that the men should apply to the- foremen, and if they werehired, "they would be employed as new employees."As a consequence of the Respondent's position, the Union then setup a picket line on October 17, 1951. In addition, on October 17 andagain on October 18, 1951, the Union wrote the Respondent repeatingthe strikers' unconditional offer to return to work.4On November 6, 1951, at a conference between the Union and theRespondent at which the Union repeated its unconditional applicationfor the reinstatement of the strikers, the Respondent's attorney, whoacted as spokesman for the Respondent at the meeting, asserted thatto "apply for their jobs" the men were to "see their foremen as indi-cated" previously by Fry, adding that "the men would be rehiredif their job had not been filled, that was the gist, without discrimina-tion."The Respondent's attorney acknowledged, however, that "ifthey returned, they would be returned as new employees."On November 8, 1951, the Union ended the strike and removed thepicket line.Both before and after the strike ended, the Respondentrehired a number of strikers, but only as new employees.5As a result of the Respondent's position that all employees on strikehad absented themselves from the plant without permission and hadtherefore quit, the Respondent removed from its payroll the namesof all employees who participated in the strike.This included notonly the employees who walked out at 11 a. m., the inception of the4 Still later,all or most of the strikers signed individual unconditional applications foremployment which the Union mailed to the Respondent.These the Respondent receivedon November 13, 1951. The Respondent made no reply to any of these communications.5The consequence of according the reinstated strikers the status of new employees wasthat Christmas bonuses and vacation time were sharply cut down by not crediting thestrikers for the period of their employment preceding the strike 10DECISIONSOF NATIONAL LABOR RELATIONS BOARDstrike, and thereby created a risk of propertydamage,but also allother participants in the strike without regard to when they joinedit,among them being Woodrow Williams, Sam Hall, and YourieWilliams.6Woodrow Williams was employedas a laborerwhose job "was toclean brake shoe castings and to get- them ready for ,inspection on thefollowing morning."His tour of duty was from 4 p. m. until mid-night.He did not attend the union meeting of October 15 at whichthe 11 a. m. walkout of October 16 was planned. At 4 p. m. on October16, 1951, he went to the plant to commence work, but when told ofthe strike by striking employees, he joined the strike.He was dis-charged on October 16, 1951, the Respondent assigning as reasontherefor his failure to report for work.He actively engaged in picket-ing, on one occasion, "carrying and swinging a stick similar to abilliard cue," which was confiscated by a police officer.He was re-employed by the Respondent on December 15,1951, as a new employee.Sam Hall did not go out on strike on Monday, October 16, 1951,but worked throughout that week.'On October 22, 1951, he joinedthe striking employees.would be treating his fellow union members unfairly "if he cooperatedwith the Company." He picketed on various occasions betweenOctober 22 and November 8, 1951. The Respondent asserts that Hall"terminated his employment" because "he refused employment onOctober 22, 1951."Hall was reemployed by the Respondent onNovember 9, 1951, as a new employee.Yourie Williams did not attend the unionmeeting ofOctober 15,1951.He was absent from work on October 16, 1951, due to a backinjury sustained by him in the course of his employment on October9, 1951.During the strike he drew workmen's compensation whichwas paid by the Respondent's insurancecarrier. -Williams' disabilityended on October 29, 1951, at which time he was told by his doctorto report for work, and the Respondentwas soadvised.However,Williams did not report for work on October 29,instead,he joinedthe strikeand was seenon the picket line after that date.Hewas dis-charged from employment on October 29, 1951, thereason assignedtherefor by the Respondent being "failure to report for work afterhaving been released by his doctoras able towork, pursuantto a com-pany rule to the effect that any employee injured on the job who failsto report for work after having had a compensable injuryis auto-matically discharged."The Respondentassigns asreason for this,The facts stated in the next 3 paragraphs of the text are substantially as stipulatedto in the stipulation of facts, referred to aboveIThe stipulation of facts does not disclose whether Hall attended the union meetingof O^tober 15. MARSHALL CAR WHEEL AND FOUNDRY CO.11rule that "where an employee remains away from work after such aninjury, it creates the possibility that further workmen's compensationmay be claimed, which could result in an increase in the cost of work-men's compensation insurance payable by the Respondent."Williamswas-employed as a new employee on November 9, 1951.DETERMINATIONOn the basis of the foregoing, we conclude that the Respondent didnot justifiably discharge, or denyreinstatementto,Woodrow Wil-liams,Sam Hall, and Yourie Williams. They were unlawfully dis-criminated against, as the Board originally found, because they en-gaged in the strike.' In its opinion, the court of appeals, in view ofthe absence of specific findings on this issue, rejected the Respondent'sintimation that reinstatement should be denied to all striking em-ployees as a matter of law because of "the dereliction of these unionofficers and other strikers."The court made clear thatreinstatementshould be- deniedonly.to those who authorized or participated in thewrongful conduct and their aiders and abettors.Woodrow Williamsand Yourie Williams did not attend the unionmeetingat which thewrongful strike action was planned. So far as appears, neither didHall.None of them participated in the 11 a. m. walkout. By thetime Woodrow Williams joined the strike, at 4 p. m. on October 16,the Union had offered to supply men to pour the moltenmetal andthe emergency had passed.Hall remained at work at the inceptionof the strike and did not go on strike until a week later.'Yourie Wil-liams wasaway from work on sick leave when the strike broke outand did not join the strike until October 29.Thus, these three employees did not authorize the 11 a. m. walkoutor participate in, it; they joined the strike at a time when; prospec-tively, it no longer had an unprotected character.During the periodfiAs already indicated,this case was remanded by the court to the Board on the soleissue as to whether the employees involved were implicated in the strike misconduct ofwalking out at a time when great injury could have resulted to the Company's physicalplantHence we do not agree with the Respondent's contention that the conduct of Wood-row Williams in "carrying and swinging a stick similar to a billiard cue" while walkingthe picket line and the conduct of Yourie Williams in violating 'a company rule to reportto work after recovering from an injury justify their dischargeThese matters are irrel-evant to the remand issue. In any event, there is nothing in the stipulation of facts toindicate that Woodrow Williams was swinging the stick in a menacing manner or that anyof his picket-line activities tended to coerce anyone.As for Yourie Williams' breach ofthe plant rule by joining the strike instead of reporting to work, the court ruled that, onthe ultimate issue, "the real inquiry is the character of the concerted activity engaged in,not whether the rule [barring absence without permission] was incidentally breachedthereby "Absenteeism is inherent in any strike.An employer may not successfully de-fend against the discharge of an employee for engaging in protected activity in the natureof a strike by claiming that the employee violated a company rule which would, if com-pliedwith, prevent the employee from engaging in such protected 'activity.9Contrary to the Respondent's contention, Hall did not voluntarily-terminate his em-ployment by joining the strike 12DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhen they participated in the strike and picketing,so far as appears,they had no knowledge of the hazardous circumstances which existedat the time the strike began.By merely engaging in the strike :orpicketing,they did nothing to approve or ratify the unprotected strikeactivity or to aid or encourage the strikers in their wrongful conduct.Thus, the record does not establish that they authorized or participatedin the wrongful strike action or that they were aiders or abettors.10We find, therefore,that these three employees did not engage in anyunprotected activity or in any conduct which renders them unfit forreinstatement.Such cases relied upon by the Respondent asB. V. D. Company, Inc.,110 NLRB 1412, 1416, are inapposite.Unlike here,there the strikersin question who were denied reinstatement had knowledge of the wide-spread violence in which the picketing there was enmeshed, and bytaking no steps to disavow it and by continuing the picketing undersuch circumstances,the Board inferred that-they welcomed,approved,and ratified the wrongful conduct.ii-We conclude,therefore,thatWoodrow Williams, Sam Hall, andYourie Williams should be reinstated by the Respondent,with backpay," in accordance with the terms of our original Decision and Order.[The Board dismissed the complaint as to those employees namedin the appendix to the Board's Decision and Order,except WoodrowWilliams,Sam Hall,and Yourie Williams.]MEMBERBEAN took no part in the consideration of the above Sup-plemental Decision, Determination,and Order.10Contrary to an intimation in the Respondent's brief,although the Board'sorder ofMarch 7,1955,directing a furtherhearing,specified that evidence be taken as to partici-pation in the strike and picketing,the Board did not thereby undertake to determinethat any specific conduct constituted aiding or abetting the wrongful strike activity.11Member Murdock does not adopt the distinction attemptedto be drawn above betweenthis case and B. VD. Company,Incif the latter case is still deemed good law therewould seem to be more reason to require union members who join a strike officially calledby their union at a time when probable damage to property rendered the walkout unpro-tected,to disavow the unprotected conduct when they later joined the strike,than to re-quire strikers as inB.V. D. Company,Ino,to disavow violence committed chiefly byunknown persons and not on the picket line,However,Member Murdock dissented inB V. D Company,Inc,pointing out that the decision of the majority therein was con-trary toBoard and court precedent which holdsthatstrikers may not be denied reinstate-ment because of misconduct in which they do not participate or do not ratifyThe deci-sion of the C'ou'it of Appeals herein is in accord with that precedent rather than with theB V D Company,Ine,decision,because the opinion instructs the Board to deny rein-statement only to those employees who "either participated in, authorized or ratified theillegal walkout."Member Murdock therefore considers BV. D. Company,Ine,inappositebecause it is not consistent with the principles laid down by theCourtof Appeals in re-manding the instant case19Back pay for Woodrow Williams, Sam Hall, and You^rie Williams will be payable fromthe time that they first unconditionally requested reinstatement until the Respondentoffdrs them full reinstatement without prejudice to their vacation and Christmas bonusprivilegesSuch i^einstatenient was requested on October .17, 1951, in the case of Wood-row Williams, and on November 6, 1951, in the case of Sam Hall and Yourie Williams